     Case 1:19-cv-00441-NONE-JLT Document 42 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FALLS,                                    Case No. 1:19-cv-00441-NONE-JLT (PC)

12                        Plaintiff,                  ORDER GRANTING MOTION TO
                                                      MODIFY DISCOVERY AND SCHEDULING
13           v.                                       ORDER

14    A. ARREDONDO,                                   (Doc. 39)

15                        Defendant.

16

17          Defendant moves to modify the Court’s discovery and scheduling order to extend the

18   discovery deadline by 120 days. (Doc. 39.) Plaintiff has not filed the motion, and the time to do

19   so has passed. See Local Rule 230(l). The Court finds good cause to support the request.

20   Accordingly, the Court GRANTS Defendant’s motion and sets the following new dates:

21          1. The deadline for completing all discovery, including filing motions to compel, is April

22                26, 2021;

23          2. The deadline for filing pretrial dispositive motions is June 25, 2021.

24   All other deadlines remain in effect.

25
     IT IS SO ORDERED.
26
27      Dated:      January 21, 2021                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
